Citation Nr: 0721589	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  01-00 218A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the postoperative residuals of a discectomy, L4-
5, with recess stenosis.  

2.  Entitlement to a disability rating in excess of 20 
percent for the postoperative residuals of a comminuted 
fracture of the right fibula, with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Under authority in effect at the time, the Board obtained 
additional VA clinical records.  In October 2003, the Board 
remanded the case so the RO could review the additional 
evidence.  

In July 2004, the Board remanded the case for additional VA 
clinical records.  Those records have been obtained and 
additional development has also been done to make the 
evidence of record current.  Most notably, the veteran has 
been afforded a current VA examination.  In August 2006, the 
veteran's representative asked for an extension of 180 days 
to present additional evidence.  The requested time has 
elapsed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The service-connected postoperative residuals of a 
discectomy, L4-5, with recess stenosis, are no more than 
moderate and manifested by a limitation of lumbar spine 
motion of forward flexion to 85 degrees, a combined range of 
motion of 215 degrees, and no associated neurologic deficits.  

2.  The service-connected postoperative residuals of a 
comminuted fracture of the right fibula, with traumatic 
arthritis are no more than moderate, manifested by 
dorsiflexion to 15 degrees, plantar flexion to 35 degrees, 
inversion to 20 degrees, and eversion to 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the postoperative residuals of a discectomy, L4-
5, with recess stenosis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5292, 5293 (2002), 5243 (2006).  

2.  The criteria for a disability rating in excess of 20 
percent for the postoperative residuals of a comminuted 
fracture of the right fibula, with traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5262 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for increased ratings; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in May 2006, without taint from prior adjudications.  
Thus, the veteran was not precluded from participating 
effectively in the processing of his claims and the late 
notice did not affect the essential fairness of the decision. 

Because the claim is denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice required in that case was sent to the veteran in May 
2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Evaluations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2006).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2006).  

The Postoperative Residuals of a Discectomy, L4-5, with 
Recess Stenosis

The criteria for rating the service-connected disc disability 
changed during the appeal.  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  A review of 
the record demonstrates that the RO considered the old and 
new criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2002).  

Effective September 23, 2002, an intervertebral disc syndrome 
could be rated on the basis of incapacitating episodes.  For 
the purposes of this rating code, an incapacitating episode 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. Part 4, Code 5243 (2006).  Since there is no evidence 
that a physician has prescribed bed rest, these rating 
criteria are not applicable to this case.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

        Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
        Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
38 C.F.R. § 4.71a, Code 5243 (2006).  



Discussion of Evidence 

Private and VA clinical records have been obtained and 
reviewed.  They will not be set forth in detail because, 
while they reflect the veteran's complaints, symptoms, and 
treatment, they do not provide information which addresses 
the rating criteria.  Similarly, the veteran's sworn 
testimony at his May 2001 RO hearing provided a credible 
description of his back symptoms but did not provide 
information to rate the disability.  For that information, 
the Board must turn to the VA examinations.  

In March 2000, the veteran was examined for VA.  The examiner 
reviewed the veteran's history and considered the symptoms he 
reported.  Examination of the back revealed a well healed 
vertical incision over the L4-L5 vertebrae, measuring 2 
inches in length.  There was a moderate degree of pain and 
tenderness on palpation in the midline immediately above the 
area of the discectomy scar.  There was no erythema or 
drainage in the area.  Pain extended into the right 
sacroiliac area on flexion of the back.  There was no 
evidence of muscle spasm in the area.  There was no evidence 
of muscle weakness.  Straight leg raising went to 90 degrees 
on the left and 60 degrees on the right.  The range of spine 
motion was flexion to 90 degrees, extension to 15 degrees, 
right and left lateral movement to 20 degrees, and right and 
left rotation of 30 degrees.  The range of motion was 
additionally limited by pain at the extremes of those 
movements.  Neurological examination revealed no motor 
deficits and there was normal active movement against gravity 
and resistance.  The relevant diagnosis was degenerative disc 
disease L4-L5 and L5-S1 with mild anterior osteophytosis 
resulting in reduced range of motion and right sacroiliac 
pain.  

The Board has considered these findings under the rating 
criteria applicable at the time.  Considering the criteria 
based on limitation of motion, it is noteworthy that the 
limitation of lumbar motion was mild, with flexion to 90 
degrees.  It did not exceed the moderate limitation required 
for a 20 percent rating and did not approximate the severe 
limitation of motion required for the next higher, 40 percent 
evaluation.  38 C.F.R. Part 4, § 4.7, Code 5292.  

Considering the criteria for an intervertebral disc syndrome 
in effect at the time, it must be noted that the March 2000 
examination showed that the disc symptoms were no more than 
moderate.  There was pain on palpation and flexion of the 
back, and pain limited the veteran's back motions.  Also, 
straight leg raising was limited to 60 degrees on the right.  
However, there was no evidence of muscle spasm, no evidence 
of muscle weakness, and neurological examination revealed no 
motor deficits.  The objective findings on the March 2000 
examination did not exceed a moderate intervertebral disc 
syndrome, for which the schedule provides a 20 percent 
rating.  The objective findings on examination did not 
approximate the severe condition with recurring attacks and 
intermittent relief required for a 40 percent rating.  
38 C.F.R. Part 4, § 4.7, Code 5293.  

The next evidence as to whether the disability meets the 
schedular rating criteria is found in the September 2005 VA 
examination.  The veteran complained of constant pain in the 
lower back all the time.  Pain reportedly radiated to the 
right lower leg and there was said to be numbness of both 
feet.  The pain was described as sharp and achy with constant 
discomfort.  Inspection disclosed normal musculature and 
symmetrical development of the spine.  There were no abnormal 
curvatures.  Posture and gait were normal.  There was a well 
healed surgical scar of about 2 inches in the midline of the 
lumbosacral area.  The examiner tested active and passive 
movements in both sitting and standing positions.  The ranges 
of motion in degrees were:

Normal
Active & passive
Forward flexion  
0-90
0-85
Extension
0-30
0-20
Right lateral flexion
0-30
0-25
Left lateral flexion
0-30
0-25
Right rotation
0-30
0-30
Left rotation
0-30
0-30
Combined Range of Motion

215

The examiner noted a normal gait favoring the right leg due 
to right ankle pain.  No assistive devices were used.  The 
veteran was able to heel and toe walk and squat.  Straight 
leg raising was slightly reduced to 75 degrees on the left 
and 60 degrees on the right.  There were no additional 
limitations due to pain, fatigue, or lack of endurance.  
There was no objective evidence of tenderness, muscle spasm, 
or weakness.  There was no guarding.  Spinal contour was 
normal.  There was no scoliosis, kyphosis, reverse lordosis, 
or fixed deformities.  There was a normal sensory examination 
in both lower extremities.  Motor examination was normal, 
with normal and equal circumferential measurements.  Muscle 
tone and strength were normal.  There was no atrophy of the 
back or leg muscles.  There were normal and equal deep tendon 
reflexes in both lower extremities.  The diagnosis was low 
back pain, mild to moderate degenerative disc disease at 
multiple levels with spondylotic changes of the lumbar spine; 
post surgical residuals with slightly restricted functional 
mobility of the lumbosacral spine with epidural fibrosis and 
mild central spinal stenosis and foraminal stenosis; and no 
neurological compromise or significant function 
deterioration.  

On the recent examination, the objective findings were 
essentially normal, except for the loss of a few degrees on 
motion testing.  Even considering the symptoms and 
limitations reported by the veteran, the examination findings 
indicate that there is no more than a moderate limitation of 
motion or moderate disc disease ratable at 20 percent under 
the criteria in effect when he filed for an increase.  
38 C.F.R. Part 4, Codes 5292, 5293 (2002).  The next higher 
rating would require a severe limitation of motion or a 
severe disc disability and the objective findings demonstrate 
that such a severe level of disability is not present in this 
case.  

Considering the new criteria, forward flexion to 85 degrees 
and a combined range of motion of 215 degrees would fall 
within the criteria for a 10 percent rating.  The veteran's 
current rating is 20 percent and the next higher rating for 
the low back is 40 percent.  That requires that forward 
flexion of the thoracolumbar spine be limited to 30 degrees 
or less.  The range of flexion to 85 degrees, on the 
September 2005 examination, does not approximate that 
requirement.  The Board's review of the record does not 
disclose any findings that would meet the limitations 
required for a higher rating.  

The Board has considered the possibility of assigning an 
additional, separate rating for the neurologic deficits 
associated with the service-connected back disability.  
However, on the March 2000 VA examination, the examiner 
reported that neurological examination revealed no motor 
deficits.  On the September 2005 VA examination, the examiner 
concluded that there was no neurological compromise or 
significant function deterioration.  Specifically, the 
examiner found that sensory examination in both lower 
extremities was normal.  There was a normal motor strength 
examination; and deep tendon reflexes were normal.  With 
these repeatedly normal findings, even though there was a 
minor restriction in straight leg raising, the Board must 
conclude that there are no associated neurological deficits 
which would warrant a separate, compensable evaluation.  See 
38 C.F.R. § 4.124a (2006).  

Consideration has also been given to the possibility of an 
additional, separate rating for the surgical scar.  While the 
area over the scar was painful to palpation in March 2000, 
there is no evidence that the scar itself was tender or 
painful.  The examiner found the scar to be well healed.  It 
was still well healed on the September 2005 examination.  
There is no evidence that it is in any way symptomatic and 
would meet any applicable criteria for a compensable 
evaluation.  38 C.F.R. § 4.118.  

The veteran asserts that his service-connected back disorder 
warrants a higher rating.  Service-connected disabilities are 
evaluated under rating schedule based on manifestations of 
the disability.  Here, the evidence from competent medical 
personnel establishes that the service-connected low back 
disability does not approximate any applicable criteria for a 
higher rating.  The medical reports provide a preponderance 
of evidence against the claim.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Postoperative Residuals of a Comminuted Fracture of the 
Right Fibula,
 with Traumatic Arthritis

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2006).  

Here, again, while private and VA clinical records have been 
obtained and reviewed, they will not be set forth in detail 
because, although they reflect the veteran's complaints, 
symptoms, and treatment, they do not provide information 
which addresses the rating criteria.  Similarly, the 
veteran's sworn testimony at his May 2001 RO hearing provided 
a credible description of his ankle symptoms but did not 
provide information to rate the disability.  For that 
information, the Board must turn to the VA examinations.  

On the March 2000 VA examination, the veteran's medical 
history was reviewed.  It was noted that he had fractured his 
right fibula during a training exercise in September 1990.  
It was treated by insertion of multiple screws into the right 
fibula near the right ankle joint.  During the past 4 years, 
he had developed increased pain and swelling, almost on a 
daily basis.  During the past few weeks, there was a constant 
ache.  He also reported the ankle sometimes felt like it was 
locking up on him. He also described numbness on the dorsal 
aspect of the foot.  He took medication for pain and 
swelling.  The examiner noted that the veteran had a normal 
posture, but his gait mildly favored the right lower leg due 
to pain in the right ankle.  Examination of the right fibular 
area disclosed tenderness and swelling in the area of the 
right malleolus and anteriorly in the right ankle area.  
Dorsiflexion of the right ankle was limited to 10 degrees and 
plantar flexion was limited to 35 degrees.  The range of 
motion was additionally affected by pain.  The pertinent 
diagnosis was sclerosis of the right distal tibia subsequent 
to a comminuted distal fibular fracture.  

An ankle normally moves from 20 degrees dorsiflexion through 
an arc to 45 degrees plantar flexion, a total of 65 degrees.  
38 C.F.R. § 4.71a, Plate II (2006).  On the March 2000 
examination, right ankle motion went from 10 degrees 
dorsiflexion to 35 degrees plantar flexion, which is an arc 
of 45 degrees, or almost 70 percent of normal.  Even with the 
mild gait impairment and the episodes of pain, swelling, 
locking and numbness, this is no more than a moderate 
disability.  It does not approximate a marked disability, 
which would required a significantly greater restriction of 
motion and/or other significantly greater symptoms.  
38 C.F.R. Part 4, Code 5262 (2006).  

The report of the September 2005 VA examination of the 
veteran's joints shows that the veteran complained of 
constant right ankle pain, difficulty walking, and reduced 
mobility.  He was examined for comparison and tested in 
active and passive motions, both in sitting and supine 
positions and against gravity.  The ranges of ankle motion 
were as follows:  


Normal
Right
Left
Dorsiflexion
0-20
0-15
0-20
Plantar 
flexion
0-40
0-35
0-40
Inversion
0-30
0-20
0-30
Eversion
0-20
0-10
0-20

The examiner reported that the veteran had a normal gait, 
favoring the right leg due to right ankle pain.  No assistive 
devices were used.  He was able to heel and toe walk and 
squat.  There were no callosities, breakdown or unusual shoe 
wear pattern.  The examiner noted a well healed postoperative 
surgical scar of about 7 inches on the lateral aspect of the 
right ankle.  There was mild tenderness to deep pressure over 
the malleolus.  There was no objective evidence of edema, 
effusion, instability, redness, heat, abnormal guarding or 
abnormal movement.  X-ray studies were reviewed.  The 
diagnoses were old healed fracture of the lower end of the 
right fibula with post surgical residuals of the distal 
fibula and tibia; mild to moderate traumatic arthritis of the 
right ankle joint with slight functional impairment and 
arthralgia; normal right knee joint evaluation, functionally, 
anatomically, and radiologically; and no neurological 
compromise recognized.  

Comparing these findings with the rating criteria, it is 
clear that there is no more than a moderate limitation of 
motion warranting a 20 percent rating.  The limitation of 
motion does not approximate the marked impairment required 
for the next higher rating, 30 percent.  That is the highest 
available rating based on limitation of motion and would 
require limitations substantially greater than those 
exhibited on the recent examination.  

While the veteran may feel that his right ankle disability 
impairs him to such an extent that a higher rating is 
warranted, the findings of the trained medical personnel are 
significantly more probative in determining whether the 
criteria for a higher evaluation have been met.  After 
considering the veteran's testimony, the private and VA 
clinical records, and the examinations reports, the Board 
finds that the preponderance of the competent medical 
evidence establishes that there is no more than a moderate 
ankle disability and that the objective evidence of 
disability does not approximate the marked ankle disability 
required for the next higher evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz. 

Other Criteria and Extraschedular Rating

For both back and right ankle disabilities, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2006) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board, as did the RO (see 
statement of the case dated in November 2000), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A disability rating in excess of 20 percent for the 
postoperative residuals of a discectomy, L4-5, with recess 
stenosis, is denied.  

A disability rating in excess of 20 percent for the 
postoperative residuals of a comminuted fracture of the right 
fibula, with traumatic arthritis, is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


